By the Cotral.
1. There was no evidence authorizing a recovery against the Georgia and Alabama Railway, and therefore the court erred in refusing a new trial as to that company.
2. The case being for decision by a court of six Justices, and they being evenly divided in opinion as to whether it was erroneous to refuse a new trial as to the Seaboard Air-Line Railway, the judgment as to that company stands affirmed by operation of law.
Argued January 22,
Decided March 31, 1904.
Action for damages. Before Judge Littlejohn. Dooly superior court. July 2, 1903.
J. Randolph Anderson, F. A. Hawkins, and U. V. Whipple, for plaintiffs in error.
■ J. H. Hall, Allen Fort & Son, and F. F. Strozier, contra.
3. Direction is given that the costs of this writ of error be equally divided between the Seaboard Air-Line Railway and the defendant in error,

iJudgment affirmed in part; and in part reversed, with direction.


All the Justices concur.